Exhibit 10.1

 

 

Rigel Pharmaceuticals, Inc.

2018 Equity Incentive Plan

Adopted by the Board of Directors: February 1, 2018

Approved by the Stockholders: May 16, 2018

1.General.

(a)    Successor to and Continuation of Prior Plans.  The Plan is intended as
the successor to and continuation of the Rigel Pharmaceuticals, Inc. 2011 Equity
Incentive Plan (the “2011 Plan”), the Rigel Pharmaceuticals, Inc. 2000 Equity
Incentive Plan, as amended and restated (the “2000 Plan”), and the Rigel
Pharmaceuticals, Inc. 2000 Non‑Employee Directors’ Stock Option Plan (the “2000
Non‑Employee Directors’ Plan”, and together with the 2011 Plan, and the 2000
Plan, the “Prior Plans”). Following the Effective Date, no additional stock
awards may be granted under the Prior Plans. Any unallocated shares remaining
available for grant under the Prior Plans as of 12:01 a.m., Pacific Time on the
Effective Date (the “Prior Plans’ Available Reserve”) will cease to be available
under the such Prior Plans at such time and will be added to the Share Reserve
(as further described in Section 3(a) below) and be then immediately available
for grant and issuance pursuant to Stock Awards granted under the Plan. In
addition, from and after 12:01 a.m., Pacific Time on the Effective Date, all
outstanding stock awards granted under the Prior Plans will remain subject to
the terms of such Prior Plans, as applicable; provided, however, that any shares
subject to outstanding stock awards granted under the Prior Plans that
(i) expire or terminate for any reason prior to exercise or settlement, (ii) are
forfeited, cancelled or otherwise returned to the Company because of the failure
to meet a contingency or condition required for the vesting of such shares, or
(iii) other than with respect to outstanding options and stock appreciation
rights granted under the Prior Plans, with respect to which the exercise or
strike price is at least one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the option or stock appreciation right on the date
of grant (the “Prior Plans’ Appreciation Awards”), are reacquired or withheld
(or not issued) by the Company to satisfy a tax withholding obligation in
connection with a stock award(collectively, the “Prior Plans’ Returning Shares”)
will immediately be added to the Share Reserve (as further described in
Section 3(a) below) as and when such shares become Prior Plans’ Returning Shares
and become available for issuance pursuant to Awards granted hereunder. All
Stock Awards granted on or after 12:01 a.m., Pacific Time on the Effective Date
will be subject to the terms of this Plan.

(b)    Eligible Award Recipients.  Employees, Directors and Consultants are
eligible to receive Stock Awards.

(c)    Available Stock Awards.  The Plan provides for the grant of the following
types of Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards,
(v) Restricted Stock Unit Awards, (vi) Performance Stock Awards, and (vii) Other
Stock Awards.

(d)    Purpose.  The Plan, through the granting of Stock Awards, is intended to
help the Company and any Affiliate secure and retain the services of eligible
award recipients, provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and provide a means by which
the eligible recipients may benefit from increases in value of the Common Stock.

2.Administration.

(a)    Administration by Board.  The Board will administer the Plan. The Board
may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

(b)    Powers of Board.  The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:



 

1

--------------------------------------------------------------------------------

 



(i)To determine (A) who will be granted Stock Awards; (B) when and how each
Stock Award will be granted; (C) what type of Stock Award will be granted;
(D) the provisions of each Stock Award (which need not be identical), including
when a person will be permitted to exercise or otherwise receive cash or Common
Stock under the Stock Award; (E) the number of shares of Common Stock subject
to, or the cash value of, a Stock Award; and (F) the Fair Market Value
applicable to a Stock Award.

(ii)To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Stock Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it will deem necessary or expedient to make the
Plan or Stock Award fully effective.

(iii)To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv)To accelerate, in whole or in part, the time at which a Stock Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

(v)To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan or a Stock Award Agreement, suspension or termination of the Plan will
not materially impair a Participant’s rights under his or her then‑outstanding
Stock Award without his or her written consent except as provided in
subsection (viii) below.

(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Stock Awards granted under the Plan
compliant with the requirements for Incentive Stock Options or exempt from or
compliant with the requirements for nonqualified deferred compensation under
Section 409A of the Code, subject to the limitations, if any, of applicable law.
However, if required by applicable law or listing requirements, and except as
provided in Section 10(a) relating to Capitalization Adjustments, the Company
will seek stockholder approval of any amendment of the Plan that (A) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (B) materially expands the class of individuals eligible to receive Stock
Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan, (D) materially reduces the price at which shares of
Common Stock may be issued or purchased under the Plan, or (E) materially
expands the types of Stock Awards available for issuance under the Plan. Except
as provided in the Plan (including Section 2(b)(viii)) or a Stock Award
Agreement, no amendment of the Plan will materially impair a Participant’s
rights under an outstanding Stock Award without the Participant’s written
consent.

(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 422 of the Code regarding incentive stock options or
(B) Rule 16b‑3.

(viii)To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Stock Award Agreement, subject to any specified limits in the
Plan that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Stock Award will not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, (1) a Participant’s rights will not be deemed to have been impaired
by any such amendment if the Board, in its sole discretion, determines that the
amendment, taken as a whole, does not materially impair the Participant’s
rights, and (2) subject to the limitations of applicable law, if any, the Board
may amend the terms of any one or more Stock Awards without the affected
Participant’s consent (A) to maintain the qualified status of the Stock Award as
an Incentive Stock Option under Section 422 of the Code; (B) to change the terms
of an Incentive Stock Option, if such change results in impairment of the Stock
Award solely because it impairs the qualified status of the Stock Award as an
Incentive Stock Option under Section 422 of the Code; (C) to clarify the manner
of exemption from, or to bring the Stock Award

 

2

--------------------------------------------------------------------------------

 



into compliance with, Section 409A of the Code; or (D) to comply with other
applicable laws or listing requirements.

(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.

(x)To adopt such procedures and sub‑plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Stock Award Agreement that are required for compliance with the laws of the
relevant foreign jurisdiction).

(c)    Delegation to Committee.

(i)    General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

(ii)    Rule 16b‑3 Compliance.  The Committee may consist solely of two or more
Non‑Employee Directors, in accordance with Rule 16b‑3.

(d)    Delegation to an Officer.  The Board may delegate to one or more Officers
the authority to do one or both of the following (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Stock Awards, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority. The Board may not delegate authority to an
Officer who is acting solely in the capacity of an Officer (and not also as a
Director) to determine the Fair Market Value pursuant to Section 13(u)(iii)
below.

(e)    Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

(f)    Repricing; Cancellation and Re‑Grant of Stock Awards.  Neither the Board
nor any Committee will have the authority to (i) reduce the exercise, purchase
or strike price of any outstanding Option or SAR under the Plan, or (ii) cancel
any outstanding Option or SAR that has an exercise price or strike price greater
than the then‑current Fair Market Value of the Common Stock in exchange for cash
or other Stock Awards under the Plan, unless the stockholders of the Company
have approved such an action within 12 months prior to such an event.

(g)    Dividends and Dividend Equivalents.  Dividends or dividend equivalents
may be paid or credited, as applicable, with respect to any shares of Common
Stock subject to a Stock Award (other than an Option or SAR), as determined by
the Board and contained in the applicable Stock Award Agreement; provided,
however, that (i) no dividends or dividend equivalents may be paid with respect
to any such shares before the date such shares have vested under the terms of
such Stock Award Agreement, (ii) any dividends or dividend equivalents that are
credited

 

3

--------------------------------------------------------------------------------

 



with respect to any such shares will be subject to all of the terms and
conditions applicable to such shares under the terms of such Stock Award
Agreement (including, but not limited to, any vesting conditions), and (iii) any
dividends or dividend equivalents that are credited with respect to any such
shares will be forfeited to the Company on the date, if any, such shares are
forfeited to or repurchased by the Company due to a failure to meet any vesting
conditions under the terms of such Stock Award Agreement.

3.Shares Subject to the Plan.

(a)    Share Reserve.

(i)Subject to Section 10(a) relating to Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards from and after the Effective Date will not exceed (A) 39,070,403 shares
(which number is the sum of (i) the number of shares (10,032,133) subject to the
Prior Plans’ Available Reserve and (ii) an additional 5,000,000 new shares),
plus (B) the Prior Plans’ Returning Shares, if any, which become available for
grant under this Plan from time to time (such aggregate number of shares
described in (A) and (B) above, the “Share Reserve”).

(ii)For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 8(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

(iii)Subject to Section 3(b), the number of shares of Common Stock available for
issuance under the Plan will be reduced by: (A) one share for each share of
Common Stock issued pursuant to an Option or SAR with respect to which the
exercise or strike price is at least 100% of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date of grant; and (B) one and
fifty‑four hundredths (1.54) shares for each share of Common Stock issued
pursuant to a Full Value Award.

(b)    Reversion of Shares to the Share Reserve.

(i)    Shares Available For Subsequent Issuance.  If (A) any shares of Common
Stock subject to a Stock Award are not issued because such Stock Award or any
portion thereof expires or otherwise terminates without all of the shares
covered by such Stock Award having been issued or is settled in cash (i.e., the
Participant receives cash rather than stock), (B) any shares of Common Stock
issued pursuant to a Stock Award are forfeited back to or repurchased by the
Company because of the failure to meet a contingency or condition required for
the vesting of such shares, or (C) with respect to a Full Value Award, any
shares of Common Stock are reacquired or withheld (or not issued) by the Company
to satisfy a tax withholding obligation in connection withsuch Full Value Award,
such shares will again become available for issuance under the Plan
(collectively, the “2018 Plan Returning Shares”). For each (1) 2018 Plan
Returning Share subject to a Full Value Award or (2) Prior Plans’ Returning
Share subject to a stock award other than a Prior Plans’ Appreciation Award, the
number of shares of Common Stock available for issuance under the Plan will
increase by one and fifty‑four hundredths (1.54) shares.

(ii)    Shares Not Available For Subsequent Issuance.  Any shares of Common
Stock reacquired or withheld (or not issued) by the Company to satisfy the
exercise or purchase price of a Stock Award will no longer be available for
issuance under the Plan, including any shares subject to a Stock Award that are
not delivered to a Participant because such Stock Award is exercised through a
reduction of shares subject to such Stock Award (i.e., “net exercised”). In
addition, any shares reacquired or withheld (or not issued) by the Company to
satisfy a tax withholding obligation in connection with an Option or Stock
Appreciation Right or a Prior Plans’ Appreciation Award, or any shares
repurchased by the Company on the open market with the proceeds of the exercise
or strike price of an Option or Stock Appreciation Right or a Prior Plans’
Appreciation Award will no longer be available for issuance under the Plan.



 

4

--------------------------------------------------------------------------------

 



(c)    Incentive Stock Option Limit.  Subject to the Share Reserve and
Section 10(a) relating to Capitalization Adjustments, the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options will be 39,070,403 shares of Common Stock.

(d)    Source of Shares.  The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4.Eligibility.

(a)    Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code (for
example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction) or (ii) the Company, in consultation
with its legal counsel, has determined that such Stock Awards are otherwise
exempt from or alternatively comply with the distribution requirements of
Section 409A of the Code.

(b)    Ten Percent Stockholders.  A Ten Percent Stockholder will not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five years from the date of grant.

5.Non‑Discretionary Grants to Non‑Employee Directors

(a)    Initial Grants.  Without any further action of the Board, each person who
is elected or appointed for the first time to be a Non‑Employee Director
automatically shall, upon the date of his or her initial election or appointment
to be a Non‑Employee Director by the Board or stockholders of the Company, be
granted an Initial Grant as an Option to purchase eighty thousand (80,000)
shares of Common Stock on the terms and conditions set forth herein.
Notwithstanding the foregoing, at the election of a Non‑Employee Director on or
before the date of such Initial Grant, the Initial Grant may be in the form of a
Restricted Stock Unit Award that covers a number of shares that has a value
equal to an Option to purchase eighty thousand (80,000) shares of Common Stock
(calculating the value of each such type of Stock Award based on the grant date
fair value of such Stock Award for financial reporting purposes). Each Stock
Award granted as an Initial Grant shall vest in accordance with the schedule set
forth below that results in a shorter period of full vesting: (i) 1/36th of the
shares of Common Stock subject to the Initial Grant shall vest each month after
the date of grant over a period of three (3) years; or (ii) the Initial Grant
shall vest in equal monthly installments after the date of grant over a period
commencing on the date that the Non‑Employee Director is appointed for the first
time to be a Non‑Employee Director by the Board and ending on the date of the
Annual Meeting at which the Non‑Employee Director is first scheduled to be
considered for election to be a Non‑Employee Director by the stockholders of the
Company.

(b)    Annual Grants.  Without any further action of the Board, a Non‑Employee
Director shall be granted an Annual Grant as follows: On the day following each
Annual Meeting commencing with the Annual Meeting in 2018, each person who is
then a Non‑Employee Director automatically shall be granted an Annual Grant as
an Option to purchase forty thousand (40,000) shares of Common Stock on the
terms and conditions set forth herein. Notwithstanding the foregoing, (i) at the
election of a Non‑Employee Director on or before the date of such Annual Grant,
the Annual Grant may be in the form of a Restricted Stock Unit Award that covers
a number of shares that has a value equal to an Option to purchase forty
thousand (40,000) shares of Common Stock (calculating the value of each such
type of Stock Award based on the grant date fair value of such Stock Award for
financial reporting purposes), and (ii) if the person has not been serving as a
Non‑Employee Director for the entire period since the preceding Annual Meeting,
then the number of shares subject to the Annual Grant shall be reduced pro rata
for each full quarter prior to the date of grant during which such person did
not serve as a Non‑Employee Director. Each Annual Grant shall vest such that
1/12th of the shares of Common Stock subject to such Annual Grant shall vest
each month after the date of grant over a period of one (1) year.



 

5

--------------------------------------------------------------------------------

 



(c)    Limitation on Grants to Non‑Employee Directors.  The maximum number of
shares of Common Stock subject to Stock Awards granted under the Plan or
otherwise during any one calendar year to any Non‑Employee Director shall not
exceed the limits described in Sections 5(a) and 5(b) above. The maximum amount
of cash compensation that may be payable by the Company to a Non‑Employee
Director shall not exceed $150,000 per year. The Board may make exceptions to
the cash compensation limit in the immediately preceding sentence of this
Section 5(c) for individual Non‑Employee Directors in extraordinary
circumstances (for example, to compensate such individual for interim service in
the capacity of an officer of the Company), as the Board may determine in its
discretion, provided that the Non‑Employee Director receiving such additional
cash compensation may not participate in the decision to award such
compensation.

6.Provisions Relating to Options and Stock Appreciation Rights.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Stock Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Stock
Award Agreement or otherwise) the substance of each of the following provisions:

(a)    Term.  Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of its grant or such shorter period specified in the Stock
Award Agreement.

(b)    Exercise Price.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Stock Award is granted. Notwithstanding the
foregoing, an Option or SAR may be granted with an exercise or strike price
lower than 100% of the Fair Market Value of the Common Stock subject to the
Stock Award if such Stock Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of
Section 409A of the Code and, if applicable, Section 424(a) of the Code. Each
SAR will be denominated in shares of Common Stock equivalents.

(c)    Purchase Price for Options.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:

(i)by cash, check, bank draft or money order payable to the Company;

(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv)if an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price;

 

6

--------------------------------------------------------------------------------

 



provided, however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations; or

(v)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Stock Award Agreement.

(d)    Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Award Agreement evidencing such SAR. The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (A) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Common Stock equal
to the number of Common Stock equivalents in which the Participant is vested
under such SAR, and with respect to which the Participant is exercising the SAR
on such date, over (B) the aggregate strike price of the number of Common Stock
equivalents with respect to which the Participant is exercising the SAR on such
date. The appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Stock Award Agreement evidencing such SAR.

(e)    Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of such a determination by the Board
to the contrary, the restrictions set forth in this Section 6(e) on the
transferability of Options and SARs will apply. Notwithstanding the foregoing or
anything in the Plan or a Stock Award Agreement to the contrary, no Option or
SAR may be transferred to any financial institution without prior stockholder
approval.

(i)    Restrictions on Transfer.  An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (and pursuant to
Sections 6(e)(ii) and 6(e)(iii) below) and will be exercisable during the
lifetime of the Participant only by the Participant. Subject to the foregoing
paragraph, the Board may permit transfer of the Option or SAR in a manner that
is not prohibited by applicable tax and securities laws. Except as explicitly
provided in the Plan, neither an Option nor a SAR may be transferred for
consideration.

(ii)    Domestic Relations Orders.  Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by Treasury Regulations
Section 1.421‑1(b)(2). If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)    Beneficiary Designation.  Subject to the approval of the Board or a
duly authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

(f)    Vesting Generally.  The total number of shares of Common Stock subject to
an Option or SAR may vest and become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary.



 

7

--------------------------------------------------------------------------------

 



(g)    Termination of Continuous Service.  Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date three months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Award Agreement), and (ii) the expiration of the term of the Option or
SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate.

(h)    Extension of Termination Date.  Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or an Affiliate, if the exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post‑termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Stock Award Agreement. In addition, unless
otherwise provided in a Participant’s Stock Award Agreement, if the sale of any
Common Stock received upon exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR will
terminate on the earlier of (i) the expiration of a period of time (that need
not be consecutive) equal to the applicable post‑termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Stock Award
Agreement.

(i)    Disability of Participant.  Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates as
a result of the Participant’s Disability, the Participant may exercise his or
her Option or SAR (to the extent that the Participant was entitled to exercise
such Option or SAR as of the date of termination of Continuous Service), but
only within such period of time ending on the earlier of (i) the date 12 months
following such termination of Continuous Service (or such longer or shorter
period specified in the Stock Award Agreement), and (ii) the expiration of the
term of the Option or SAR as set forth in the Stock Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR (as applicable) within the applicable time frame, the Option or
SAR (as applicable) will terminate.

(j)    Death of Participant.  Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the Company
or an Affiliate, if (i) a Participant’s Continuous Service terminates as a
result of the Participant’s death, or (ii) the Participant dies within the
period (if any) specified in the Stock Award Agreement for exercisability after
the termination of the Participant’s Continuous Service (for a reason other than
death), then the Participant’s Option or SAR may be exercised (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of death) by the Participant’s estate, by a person who acquired the right to
exercise the Option or SAR by bequest or inheritance or by a person designated
to exercise the Option or SAR upon the Participant’s death, but only within such
period of time ending on the earlier of (i) the date 18 months following the
date of death (or such longer or shorter period specified in the Stock Award
Agreement), and (ii) the expiration of the term of such Option or SAR as set
forth in the Stock Award Agreement. If, after the Participant’s death, the
Option or SAR (as applicable) is not exercised within the applicable time frame,
the Option or SAR (as applicable) will terminate.

(k)    Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement or other individual written agreement
between the Participant and the Company or an Affiliate, if a Participant’s
Continuous Service is terminated for Cause, the Participant’s Option or SAR will
terminate immediately upon such termination of Continuous Service, and the
Participant will be prohibited from exercising his or her Option or SAR from and
after the time of such termination of Continuous Service.



 

8

--------------------------------------------------------------------------------

 



(l)    Non‑Exempt Employees.  If an Option or SAR is granted to an Employee who
is a non‑exempt employee for purposes of the Fair Labor Standards Act of 1938,
as amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Stock Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non‑exempt
employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Stock Award Agreement, in another agreement
between the Participant and the Company or an Affiliate, or, if no such
definition, in accordance with the Company’s or Affiliate’s then current
employment policies and guidelines), the vested portion of any Options and SARs
may be exercised earlier than six months following the date of grant. The
foregoing provision is intended to operate so that any income derived by a
non‑exempt employee in connection with the exercise or vesting of an Option or
SAR will be exempt from his or her regular rate of pay. To the extent permitted
and/or required for compliance with the Worker Economic Opportunity Act to
ensure that any income derived by a non‑exempt employee in connection with the
exercise, vesting or issuance of any shares under any other Stock Award will be
exempt from the employee’s regular rate of pay, the provisions of this
Section 6(l) will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.

7.Provisions of Stock Awards Other than Options and SARs.

(a)    Restricted Stock Awards.  Each Restricted Stock Award Agreement will be
in such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i)    Consideration.  A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii)    Vesting.  Shares of Common Stock awarded under the Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)    Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant as of the date of termination of Continuous Service under the
terms of the Restricted Stock Award Agreement.

(iv)    Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement. Notwithstanding the foregoing or
anything in the Plan or a Restricted Stock Award Agreement to the contrary, no
Restricted Stock Award may be transferred to any financial institution without
prior stockholder approval.

(b)    Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to

 

9

--------------------------------------------------------------------------------

 



(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i)    Consideration.  At the time of grant of a Restricted Stock Unit Award,
the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board, in its sole discretion, and permissible under applicable law.

(ii)    Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii)    Payment.  A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv)    Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)    Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c)    Performance Stock Awards.

(i)    Performance Stock Awards.  A Performance Stock Award is a Stock Award
that is payable (including that may be granted, vest or be exercised) contingent
upon the attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the Participant’s completion
of a specified period of Continuous Service. The length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Board, in its sole discretion.
In addition, to the extent permitted by applicable law and the applicable Stock
Award Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.

(ii)    Discretion.  The Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon the attainment of any Performance
Goals and to define the manner of calculating the Performance Criteria it
selects to use for a Performance Period.

(d)    Other Stock Awards.  Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock appreciation rights with
an exercise price or strike price less than 100% of the Fair Market Value of the
Common Stock at the time of grant) may be granted either alone or in addition to
Stock Awards granted under Section 6 and this Section 7. Subject to the
provisions of the Plan (including, but not limited to, Section 2(g)), the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

8.Covenants of the Company.

(a)    Availability of Shares.  The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then‑outstanding
Stock Awards.



 

10

--------------------------------------------------------------------------------

 



(b)    Securities Law Compliance.  The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
a Stock Award or the subsequent issuance of cash or Common Stock pursuant to the
Stock Award if such grant or issuance would be in violation of any applicable
securities law.

(c)    No Obligation to Notify or Minimize Taxes.  The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

9.Miscellaneous.

(a)    Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of
shares of Common Stock issued pursuant to Stock Awards will constitute general
funds of the Company.

(b)    Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
or related grant documents as a result of a clerical error in the preparation of
the Stock Award Agreement or related grant documents, the corporate records will
control and the Participant will have no legally binding right to the incorrect
terms in the Stock Award Agreement or related grant documents.

(c)    Stockholder Rights.  No Participant will be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to such Stock Award has been entered into the books and
records of the Company.

(d)    No Employment or Other Service Rights.  Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Stock Award granted pursuant thereto will confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Stock Award was granted or will affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (iii) the service of a Director pursuant to the bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

(e)    Change in Time Commitment.  In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full‑time Employee to a part‑time Employee) after the date of grant of any Stock
Award to the Participant, the Board has the right in its sole discretion to
(x) make a corresponding reduction in the number of shares or cash amount
subject to any portion of such Stock Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (y) in lieu of or
in combination with such a reduction, extend the vesting or payment schedule
applicable to such Stock Award. In the event of any such reduction, the
Participant will have no right with respect to any portion of the Stock Award
that is so reduced or extended.



 

11

--------------------------------------------------------------------------------

 



(f)    Incentive Stock Option Limitations.  To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(g)    Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (A) the issuance of the shares upon
the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(h)    Withholding Obligations.  Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to a Stock Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; provided, however, that no shares of Common
Stock are withheld with a value exceeding the maximum amount of tax that may be
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of the Stock Award as a liability for financial
accounting purposes); (iii) withholding cash from a Stock Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Stock Award Agreement.

(i)    Electronic Delivery.  Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j)    Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants. Deferrals by Participants will be
made in accordance with Section 409A of the Code. Consistent with Section 409A
of the Code, the Board may provide for distributions while a Participant is
still an employee or otherwise providing services to the Company or an
Affiliate. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

(k)    Compliance with Section 409A of the Code.  Unless otherwise expressly
provided for in a Stock Award Agreement, the Plan and Stock Award Agreements
will be interpreted to the greatest extent possible in a manner that makes the
Plan and the Stock Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. To the extent that the Board determines that any Stock Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Stock Award Agreement evidencing such Stock Award will incorporate the
terms and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code, and, to the extent applicable, the Plan and
Stock Award Agreements will be interpreted in accordance with the requirements
of Section 409A of the Code.

 

12

--------------------------------------------------------------------------------

 



Notwithstanding anything to the contrary in this Plan (and unless the Stock
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded and a Participant holding a Stock Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount will be made upon a “separation from service” before a date that is six
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death.

(l)    Clawback/Recovery.  All Stock Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd‑Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions in a Stock Award Agreement as the
Board determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of Cause. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company or an Affiliate.

10.Adjustments upon Changes in Common Stock; Other Corporate Events.

(a)    Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities to be granted as an Initial Grant or
as an Annual Grant pursuant to Section 5(a) and 5(b), respectively, and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

(b)    Dissolution or Liquidation.  Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service, provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c)    Corporate Transaction.  The provisions of this Section 10(c) will apply
to Stock Awards in the event of a Corporate Transaction unless otherwise
provided in the instrument evidencing the Stock Award or any other written
agreement between the Company or any Affiliate and the Participant or in any
director compensation policy of the Company or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.

(i)    Stock Awards May Be Assumed.  In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company) may assume or continue any or all Stock
Awards outstanding under the Plan or may substitute similar stock awards for
Stock Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may choose to assume or continue
the Stock Awards held by some, but not all Participants. The terms of any
assumption, continuation or substitution will be set by the Board.



 

13

--------------------------------------------------------------------------------

 



(ii)    Stock Awards Held by Current Participants.  In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, with respect to Options
and Stock Appreciation Rights, the time when such Stock Awards may be exercised)
will be accelerated in full to a date prior to the effective time of such
Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board will determine (or, if the Board does not determine
such a date, to the date that is five days prior to the effective time of the
Corporate Transaction), and such Stock Awards will terminate if not exercised
(if applicable) at or prior to the effective time of the Corporate Transaction,
and any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards will lapse (contingent upon the effectiveness of the Corporate
Transaction).

(iii)    Stock Awards Held by Persons other than Current Participants.  In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards will terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided,  however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will not terminate and may continue to be exercised notwithstanding
the Corporate Transaction.

(iv)    Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but instead will receive a payment, in such form as may be determined by
the Board, equal in value to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of the Stock
Award immediately prior to the effective time of the Corporate Transaction
(including, at the discretion of the Board, any unvested portion of such Stock
Award), over (B) any exercise price payable by such holder in connection with
such exercise. For clarity, this payment may be zero if the value of the
property is equal to or less than the exercise price. Payments under this
provision may be delayed to the same extent that payment of consideration to the
holders of the Company’s Common Stock in connection with the Corporate
Transaction is delayed as a result of escrows, earn outs, holdbacks or any other
contingencies.

(d)    Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration will
occur. Notwithstanding the foregoing, upon a Change in Control, all Stock Awards
held by each Director who is not an Employee and whose Continuous Service has
not terminated immediately prior to the Change in Control shall become fully
vested and exercisable immediately prior to the effectiveness of such Change in
Control.

11.Termination or Suspension of the Plan.

(a)The Board may suspend or terminate the Plan at any time. No Incentive Stock
Option will be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board, or (ii) the date the Plan is approved by
the stockholders of the Company. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

(b)    No Impairment of Rights.  Suspension or termination of the Plan will not
materially impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant or
as otherwise permitted in the Plan.



 

14

--------------------------------------------------------------------------------

 



12.Effective Date of Plan.

This Plan will become effective on the Effective Date.

13.Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

14.Definitions.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405. The Board will have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

(b)“Annual Grant” means a Stock Award granted annually to all Non‑Employee
Directors who meet the criteria specified in Section 5(b) of the Plan.

(c)“Annual Meeting” means the annual meeting of the stockholders of the Company.

(d)“Board” means the Board of Directors of the Company.

(e)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(f)“Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or an Affiliate defining such term and,
in the absence of such agreement, such term will mean, with respect to a
Participant, the occurrence of any of the following events: (i) such
Participant’s conviction of, or plea of no contest with respect to, any crime
involving fraud, dishonesty or moral turpitude; (ii) such Participant’s
attempted commission of or participation in a fraud or act of dishonesty against
the Company or an Affiliate that results in (or might have reasonably resulted
in) material harm to the business of the Company or an Affiliate; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or an Affiliate, or any statutory duty
the Participant owes to the Company or an Affiliate; or (iv) such Participant’s
conduct that constitutes gross misconduct, insubordination, incompetence or
habitual neglect of duties and that results in (or might have reasonably
resulted in) material harm to the business of the Company or an Affiliate. The
determination that a termination of the Participant’s Continuous Service is
either for Cause or without Cause will be made by the Company, in its sole
discretion. Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Stock Awards held by such Participant will have no effect upon any determination
of the rights or obligations of the Company or an Affiliate or such Participant
for any other purpose.

(g)“Change in Control” will be deemed to have occurred upon the first to occur
of an event set forth in any one of the following paragraphs:

(i)the acquisition (other than from the Company, by any person (as such term is
defined in Section 13(c) or 14(d) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d 3

 

15

--------------------------------------------------------------------------------

 



promulgated under the Exchange Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding voting securities;

(ii)the individuals who, as of the effective date of the Plan, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board, unless the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board, and such new director shall, for purposes of
this Plan, be considered as a member of the Incumbent Board; or

(iii)the closing of:

(1)a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

(2)a complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

(h)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(i)“Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).

(j)“Common Stock” means the common stock of the Company.

(k)“Company” means Rigel Pharmaceuticals, Inc., a Delaware corporation.

(l)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S‑8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.



 

16

--------------------------------------------------------------------------------

 



(m)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Director or Consultant or a
change in the Entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or to a Director will not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in a Stock Award only to such extent as may be provided in the
Company’s or Affiliate’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(n)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i)a sale, lease or other disposition of all or substantially all of the assets
of the Company;

(ii)a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii)a merger, consolidation or similar transaction in which the Company is not
the surviving corporation; or

(iv)a reverse merger, consolidation or similar transaction in which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

Notwithstanding the foregoing definition or any other provision of this Plan,
the term Corporate Transaction will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

(o)“Director” means a member of the Board.

(p)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(q)“Effective Date” means the effective date of this Plan document, which is the
date of the annual meeting of stockholders of the Company held in 2018, provided
this Plan is approved by the Company’s stockholders at such meeting.

(r)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.

(s)“Entity” means a corporation, partnership, limited liability company or other
entity.



 

17

--------------------------------------------------------------------------------

 



(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(u)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(v)“Full Value Award” means a Stock Award that is not an Option or SAR with
respect to which the exercise or strike price is at least 100% of the Fair
Market Value of the Common Stock subject to the Option or SAR on the date of
grant.

(w)“Incentive Stock Option” means an option granted pursuant to Section 6 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.

(x)“Initial Grant” means a Stock Award granted to a Non‑Employee Director who
meets the criteria specified in Section 5(a) of the Plan.

(y)“Non‑Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S‑K promulgated pursuant to the Securities Act
(“Regulation S‑K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S‑K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S‑K; or (ii) is otherwise considered a
“non‑employee director” for purposes of Rule 16b‑3.

(z)“Nonstatutory Stock Option” means any option granted pursuant to Section 6
that does not qualify as an Incentive Stock Option.

(aa)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(bb)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(cc)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(dd)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.



 

18

--------------------------------------------------------------------------------

 



(ee)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 7(d).

(ff)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.

(gg)“Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(hh)“Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(ii)“Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization (EBITDA);
(iv) net earnings; (v) total stockholder return; (vi) return on equity;
(vii) return on assets, investment, or capital employed; (viii) operating
margin; (ix) gross margin; (x) operating income; (xi) net income (before or
after taxes); (xii) net operating income; (xiii) net operating income after tax;
(xiv) pre‑ and after‑tax income; (xv) pre‑tax profit; (xvi) operating cash flow;
(xvii) sales or revenue targets; (xviii) increases in revenue or product
revenue; (xix) expenses and cost reduction goals; (xx) improvement in or
attainment of expense levels; (xxi) improvement in or attainment of working
capital levels; (xxii) economic value added (or an equivalent metric);
(xxiii) market share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share
price performance; (xxvii) debt reduction; (xxviii) implementation or completion
of projects or processes; (xxix) customer satisfaction; (xxx) total stockholder
return; (xxxi) stockholders’ equity; and (xxxii) other measures of performance
selected by the Board. Partial achievement of the specified criteria may result
in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement. The Board shall, in its sole discretion,
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period.

(jj)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company‑wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. The
Board is authorized at any time in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants, (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development; (b) in recognition of, or in anticipation of,
any other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions; or
(c) in view of the Board’s assessment of the business strategy of the Company,
performance of comparable organizations, economic and business conditions, and
any other circumstances deemed relevant. Specifically, the Board is authorized
to make adjustment in the method of calculating attainment of Performance Goals
and objectives for a Performance Period as follows: (i) to exclude the dilutive
effects of acquisitions or joint ventures; (ii) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; and
(iii) to exclude the effect of any change in the outstanding shares of common
stock of the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin‑off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends. In addition, the Board is
authorized to make adjustment in the method of calculating attainment of
Performance Goals and objectives for a Performance Period as follows: (i) to
exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non‑U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting

 

19

--------------------------------------------------------------------------------

 



principles; (v) to exclude the effects to any statutory adjustments to corporate
tax rates; and (vi) to make other appropriate adjustments selected by the Board.

(kk)“Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Performance
Stock Award. Performance Periods may be of varying and overlapping duration, at
the sole discretion of the Board.

(ll)“Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 7(c)(i).

(mm)“Plan” means this Rigel Pharmaceuticals, Inc. 2018 Equity Incentive Plan.

(nn)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).

(oo)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(pp)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(b).

(qq)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(rr)“Rule 16b‑3” means Rule 16b‑3 promulgated under the Exchange Act or any
successor to Rule 16b‑3, as in effect from time to time.

(ss)“Rule 405” means Rule 405 promulgated under the Securities Act.

(tt)“Securities Act” means the Securities Act of 1933, as amended.

(uu)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6.

(vv)“Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(ww)“Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.

(xx)“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(yy)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company

 

20

--------------------------------------------------------------------------------

 



has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%.

(zz)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

 

 

21

--------------------------------------------------------------------------------